DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 05/24/2022. Claims 1, 10, 16, 19 are amended. Claims 1-21 are now pending.
Allowable Subject Matter
Claims 1-21 are allowed.
As of claim 1, the closest prior art Verbeke et al. (US 10885819 B1) teaches an augmented reality (AR) display system 100, configured to implement one or more aspects of the present disclosure. AR display system 100 provides AR content to an operator, occupant, or other user of a vehicle, such as an automobile, watercraft, or the like. More specifically, AR display system 100 is configured to direct AR visual information 141 to at least one eye 101 of the user via a head-mounted device (HMD) 120 worn by the user. Because HMD 120 also allows environmental light 102 to enter eye 101 of the user, the user can simultaneously see the actual environment with AR visual information 141 superimposed thereon. In addition, unlike a heads-up display, HMD 120 does not rely on a fixed reflective device to direct AR visual information 141 to eye 101. Instead, HMD 120 includes at least one combiner 121 to enable the user to see the actual environment and AR visual information 141. As an element of HMD 120, combiner 121 moves in tandem with the head of the user, and therefore is disposed in the field of view of eye 101 regardless of the current orientation of the head of the user. As a result, HMD 120 can direct AR visual information 141 to eye 101 even when the head of the user is not oriented directly forward and toward a windshield 103 of the vehicle. Verbeke et al. does not anticipate or render obvious, alone or in combination, an off-axis, short-throw projector arranged outside the field of view; and a substantially transparent projection screen arranged within the field of view and configured to: preferentially direct imagery projected by the off-axis, short-throw projector toward the reflective element, before direction by the reflective element, transmitting the imagery in a first pass through the refractive element; and after direction by the reflective element, transmit the imagery in a second pass through the refractive element and toward the optical reference point.
Claims 2-5, 7-9 are allowed as being dependent on claim 1.
As of claim 6, the closest prior art Verbeke et al. (US 10885819 B1) teaches an augmented reality (AR) display system 100, configured to implement one or more aspects of the present disclosure. AR display system 100 provides AR content to an operator, occupant, or other user of a vehicle, such as an automobile, watercraft, or the like. More specifically, AR display system 100 is configured to direct AR visual information 141 to at least one eye 101 of the user via a head-mounted device (HMD) 120 worn by the user. Because HMD 120 also allows environmental light 102 to enter eye 101 of the user, the user can simultaneously see the actual environment with AR visual information 141 superimposed thereon. In addition, unlike a heads-up display, HMD 120 does not rely on a fixed reflective device to direct AR visual information 141 to eye 101. Instead, HMD 120 includes at least one combiner 121 to enable the user to see the actual environment and AR visual information 141. As an element of HMD 120, combiner 121 moves in tandem with the head of the user, and therefore is disposed in the field of view of eye 101 regardless of the current orientation of the head of the user. As a result, HMD 120 can direct AR visual information 141 to eye 101 even when the head of the user is not oriented directly forward and toward a windshield 103 of the vehicle. Verbeke et al. does not anticipate or render obvious, alone or in combination, an off-axis, short-throw projector arranged outside the field of view and configured to project imagery having a measure of polarization; the projection screen, which is arranged within the field of view, wherein the projection screen is substantially transparent and is configured to: preferentially direct the imagery projected by the off-axis, short-throw projector toward the reflective element; and after direction by the reflective element, transmit the imagery toward the optical reference point, wherein the measure of polarization is substantially preserved by the projection screen; a circular-polarized filter between the reflective element and the optical reference point; and a quarter-wave retarder between the reflective element and the circular-polarized filter.
As of claim 10, the closest prior art Verbeke et al. (US 10885819 B1) teaches an augmented reality (AR) display system 100, configured to implement one or more aspects of the present disclosure. AR display system 100 provides AR content to an operator, occupant, or other user of a vehicle, such as an automobile, watercraft, or the like. More specifically, AR display system 100 is configured to direct AR visual information 141 to at least one eye 101 of the user via a head-mounted device (HMD) 120 worn by the user. Because HMD 120 also allows environmental light 102 to enter eye 101 of the user, the user can simultaneously see the actual environment with AR visual information 141 superimposed thereon. In addition, unlike a heads-up display, HMD 120 does not rely on a fixed reflective device to direct AR visual information 141 to eye 101. Instead, HMD 120 includes at least one combiner 121 to enable the user to see the actual environment and AR visual information 141. As an element of HMD 120, combiner 121 moves in tandem with the head of the user, and therefore is disposed in the field of view of eye 101 regardless of the current orientation of the head of the user. As a result, HMD 120 can direct AR visual information 141 to eye 101 even when the head of the user is not oriented directly forward and toward a windshield 103 of the vehicle. Verbeke et al. does not anticipate or render obvious, alone or in combination, an optical arrangement defining a field of view relative to an optical reference point, the optical arrangement comprising: a reflective element and a refractive element, wherein the reflective element is arranged within the field of view; an off-axis, short-throw projector arranged outside the field of view and communicatively coupled with the one or more computer processors; and a substantially transparent projection screen arranged within the field of view and configured to: preferentially direct imagery projected by the off-axis, short-throw projector toward the reflective element, before direction by the reflective element, transmitting the imagery in a first pass through the refractive element; and after direction by the reflective element, transmit the imagery in a second pass through the refractive element and toward the optical reference point.
Claims 11-15 are allowed as being dependent on claim 10.
As of claim 10, the closest prior art Verbeke et al. (US 10885819 B1) teaches an augmented reality (AR) display system 100, configured to implement one or more aspects of the present disclosure. AR display system 100 provides AR content to an operator, occupant, or other user of a vehicle, such as an automobile, watercraft, or the like. More specifically, AR display system 100 is configured to direct AR visual information 141 to at least one eye 101 of the user via a head-mounted device (HMD) 120 worn by the user. Because HMD 120 also allows environmental light 102 to enter eye 101 of the user, the user can simultaneously see the actual environment with AR visual information 141 superimposed thereon. In addition, unlike a heads-up display, HMD 120 does not rely on a fixed reflective device to direct AR visual information 141 to eye 101. Instead, HMD 120 includes at least one combiner 121 to enable the user to see the actual environment and AR visual information 141. As an element of HMD 120, combiner 121 moves in tandem with the head of the user, and therefore is disposed in the field of view of eye 101 regardless of the current orientation of the head of the user. As a result, HMD 120 can direct AR visual information 141 to eye 101 even when the head of the user is not oriented directly forward and toward a windshield 103 of the vehicle. Verbeke et al. does not anticipate or render obvious, alone or in combination,  projecting, from an off-axis, short-throw projector outside the field of view, imagery toward a substantially transparent projection screen arranged within the field of view; using the projection screen, preferentially directing the imagery toward a reflective element arranged within the field of view; before direction by the reflective element, transmitting the imagery in a first pass through the refractive element;  directing, using the reflective element, the imagery toward the optical reference point, and after direction by the reflective element, transmitting the imagery in a second pass through the refractive element.
Claims 17-21 are allowed as being dependent on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Wang (US 9927619 B2) teaches a head mounted display (HMD) that enable adjustment of lenses for a particular consumer. The HMD enables up to three-degrees of freedom of lens alignment with a consumer's pupils. For example, the HMD includes an actuation device or rotatable disc, both of which are in slidable engagement with at least one elongated member. Ends of the elongated members are coupled to a mirror/lens such that actuation of the actuation device or rotation of the disc translates the elongated member along an axis, which is in general alignment with a pupillary distance (PD) of the consumer. Additionally, the elongated members include mirror/lens interfaces to which the lenses are coupled. The mirror/lens interfaces are slidably and rotatably coupled to the elongated members thereby providing additional degrees of freedom for movement of the lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882